United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, HUDSON POST
OFFICE, Modesto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1828
Issued: May 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 30, 2019 appellant filed a timely appeal from an April 16, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On January 3, 2019 appellant, then a 50-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed neck, left shoulder, and arm conditions
due to factors of her federal employment. She indicated that she first became aware of the
1

5 U.S.C. § 8101 et seq.

conditions and attributed them to her federal employment on December 17, 2018. On the reverse
side of the claim form, the employing establishment controverted the claim, contending that
appellant was not in the performance of duty at the time her conditions arose and that she had
failed to establish causal relationship. Appellant stopped work on December 18, 2018 and returned
to part-time work on January 8, 2019.
A May 29, 2018 magnetic resonance imaging (MRI) scan report regarding appellant’s left
shoulder demonstrated a laterally down-sloping acromion abutting the bursal margin of the rotator
cuff.
In a July 16, 2018 medical note, Dr. Lenita Williamson, a Board-certified orthopedic
surgeon, noted appellant’s complaints of pain, stiffness, and weakness in the left shoulder and
hands. She reviewed a left shoulder MRI scan and x-ray and diagnosed shoulder pin-hole rotator
cuff tear with impingement and acromioclavicular arthritis.
On July 30, 2018 Dr. Williamson noted that appellant was feeling better after the
administration of a pain injection. She again diagnosed left shoulder pin-hole rotator cuff tear with
impingement and acromioclavicular arthritis.
In a December 17, 2018 note, Dr. Williamson reported that appellant was still experiencing
pain in the back of the shoulder. She reiterated appellant’s previous diagnoses and noted that she
had received a pain injection.
On December 19, 2018 Dr. Williamson noted that appellant’s pain was worsening
following the pain injection. She indicated that appellant could not move her shoulder.
Dr. Williamson noted that there was no evidence of infection and diagnosed a complete rupture of
the rotator cuff.
In a development letter dated January 22, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
On January 28, 2019 appellant responded to OWCP’s development questionnaire. She
noted that she developed an occupational disease as a result of sorting, casing, and delivering mail
and packages. Appellant indicated that she sorted and delivered mail approximately six to seven
hours per day and cased mail approximately one hour per day.
By decision dated April 16, 2019, OWCP denied appellant’s claim finding that the medical
evidence of record was insufficient to establish causal relationship between her diagnosed
conditions and the accepted factors of her federal employment.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.9

2

Id.

3

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6
See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
7

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

E.W., supra note 3; Gary L. Fowler, 45 ECAB 365 (1994).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish conditions
causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted a series of notes from Dr. Williamson dated
July 16 through December 19, 2018. Dr. Williamson initially provided diagnoses of left shoulder
pin-hole rotator cuff tear with impingement and acromioclavicular arthritis, and in her
December 19, 2018 report she found complete rupture of the rotator cuff. However, she did not
provide an opinion on causal relationship as to the diagnosed conditions in any of her medical
notes. The Board has held that medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of no probative value on the issue of causal relationship.10 These
notes are therefore insufficient to establish appellant’s claim.
Appellant also submitted a May 29, 2018 MRI scan report and an x-ray which
demonstrated a left shoulder laterally down-sloping acromion abutting the bursal margin of the
rotator cuff. The Board has held, however, that diagnostic studies standing alone lack probative
value on the issue of causal relationship as they do not address whether the implicated employment
factors caused the diagnosed conditions.11 Accordingly, these diagnostic testing reports are
insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence explaining a causal
relationship between her diagnosed left shoulder conditions and the accepted factors of her federal
employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

10

A.M., Docket No. 19-1138 (issued February 18, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018).

11

L.J., Docket No. 19-1343 (issued February 26, 2020); J.S., Docket No. 18-0657 (issued February 26, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 18, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

